Citation Nr: 1826880	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-37 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic epigastric pain. 

2.  Entitlement to service connection for chronic yeast infections.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1984 to January 1990.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

The Veteran has asserted that she has a chronic epigastric condition and chronic yeast infections due to her active service.  The Veteran was provided a VA examination for both conditions in June 2013.  In a July 2013 opinion, the VA examiner opined that the Veteran's claimed conditions were not related to her active duty service.  However, the Board finds that the June 2013 examinations and July 2013 opinions are inadequate for rating purposes.   

Chronic Gastrointestinal Condition 

The June 2013 VA examiner opined that it was less likely than not that the Veteran's claim for a chronic gastrointestinal condition was related to her active duty service.  He noted that the Veteran had diagnoses of acute cholecystitis with cholelithiases, gastritis, reflux esophagitis, and mid colitis throughout post-service treatment records; but opined that it was less likely than not that these diagnoses were related to the reports of nausea and epigastric burning noted in the Veteran's service treatment records in 1988 and 1989.  The VA examiner further opined that since on her separation examination the Veteran self-reported "no" when asked about stomach problems, they were not related.  However, in developing this opinion the VA examiner failed to consider the Veteran's lay statements of record alleging continuity of gastrointestinal symptoms since leaving service.  He also failed to acknowledge that the Veteran reported "yes" on the separation examination question indicating the presence of a hernia in service.  

In December 2013 correspondence, the Veteran argued that when in service she was prescribed Tagamet, Riopan, and Metamucil to manage her epigastric issues.  Further, she argued that June 2013 VA examiner failed to properly evaluate her; for example, the examination reflects that the Veteran has no scarring on her stomach, which is inaccurate as the Veteran has a scar from a 1992 gall bladder surgery.  The Veteran also argued that she has severe symptoms from her gall bladder removal, has irritable colon syndrome, and an esophagus stricture, all of which have persisted, and worsened, over the years.  

In an October 2014 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran asserted that her service treatment records refect "clearly & explicitly" that she had epigastric issues in service.  Further, that she has been getting treatment from a civilian doctor for the condition as the issues have worsened.  

When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that remand of this issue is warranted to obtain an adequate medical opinion regarding nexus.  Specifically, the VA examiner should address the Veteran's allegations of continuity as well as treatment records indicating various gastrointestinal symptoms since service.  Finally, the VA examiner should also provide an opinion including consideration of the 2016 diagnosis of a hernia, as noted in VA treatment records.  

Chronic Yeast Infections 

The June 2013 VA examiner provided a diagnosis of recurrent vaginal candidiasis.  However, in a July 2013 addendum opinion, an examiner opined that the Veteran's claimed urinary tract infections were less likely than not related to or due to her active service as there was no urinary tract infection present at the time of the June 2013 VA examination.  Further, the VA examiner opined that while the Veteran had urinary tract infections in service, the pathology of one over 10 years later would not be the same.  The Board finds this VA examination is also inadequate for rating purposes as it fails to consider the Veteran's lay statements regarding the continuity of symptomatology and did not address the etiology of the claimed disability of chronic yeast infections.  

In December 2013 correspondence from the Veteran, she alleged that the RO's denial of her claim of service connection for chronic yeast infections was incorrect as it indicated she was born with yeast infections.  The Veteran also argued that in light of her current level of sexual activity, the symptoms of vaginitis are excessive, and that a week after her June 2013 VA examination she went to a women's clinic and was diagnosed with a yeast infection.  While the Board notes that the Veteran does not have medical training, nor has presented evidence of the same, and therefore cannot opine as to whether her symptoms are related to her service, the Board finds the Veteran's lay statements regarding her symptoms to be competent and credible.  As a lay person, she is capable of reporting symptomatology she experiences.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran has a current diagnosis of vaginitis.  The Board finds that the VA examiner's opinion is inadequate as it only addressed urinary tract infections and did not provide an etiology opinion for vaginitis.  As such, a remand for this issue is also warranted to obtain an adequate medical opinion regarding nexus.   

The record indicates that the Veteran is in receipt of both VA and private treatment for her claimed conditions.  The most recent VA treatment records are from July 2017.  Therefore, on remand, any updated VA records should be obtained and associated with the claims file.  Further, the most recent private treatment records are from June 2017.  Therefore, on remand, and with any necessary assistance from the Veteran, updated private treatment records should be obtained and associated with the claims file. 


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

2.  Regardless of the Veteran's response, updated VA treatment records from July 2017 to the present must be obtained and associated with the claims file.  

3.  If any of the records requested in items 1 and 2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  After any records obtained have been associated with the electronic claims file, schedule the Veteran for a VA examination(s) to evaluate her claimed conditions.  The claims file must be made available to the clinician(s) for review in conjunction with the examination(s).  All indicated tests and studies should be accomplished and findings reported in detail.     

Based on review of the pertinent evidence of record (and any tests, studies, or examinations deemed necessary) the clinician(s) should identify all gastrointestinal and vaginal-related diagnoses and provide the following opinions:

(a) Is it at least as likely as not that any of the Veteran's gastrointestinal diagnoses (50 percent or better probability) are related to her active duty service or any incident therein, to include reports of nausea and epigastric burning in service? 

(b) Is it at least as likely as not that any of the Veteran's vaginal-related diagnoses (50 percent or better probability) are related to her active duty service or any incident therein, to include reports of urinary tract infections and pain on intercourse in service? 

A complete rationale for all opinions must be provided.  If the clinician cannot provide a requested opinion without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.  The clinician(s) must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the clinician(s) must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.
		
5.  After completing the above actions, and any other development as may be indicated by any response received because of the actions taken above, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




